SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff Vishwa M. Beharry appeals pro se from an order entered in the United States District Court for the Eastern District of New York (Frederick Block, Judge), denying his Rule 60(b) motion for reconsideration. The earher ruHng had granted summary judgment to M.T.A. New York City Transit Authority and various other defendants in Beharry’s suit under the Fourth and Fourteenth Amendments, the Americans with Disabilities Act, a Federal Transit Administration regulation, and state law. In its earlier ruling, the district court held that it lacked subject matter jurisdiction, under the Rooker-Feldman doctrine, to hear Beharry’s *864claims. That ruling was affirmed by summary order. See Beharry v. M.T.A. New York City Transit Auth., No. 99-7717, 2000 U.S.App. LEXIS 31385 (2d Cir. Dec. 6, 2000). On appeal, Beharry argues that the district court erred in denying the motion for reconsideration because the Rooker-Feldman doctrine is inapplicable in light of new evidence he has obtained.
We affirm for substantially the reasons stated by the district court. See Beharry v. M.T.A. New York City Transit Auth., No. 96-CV-1203 (S.D.N.Y. May 15, 2002).
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.